Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

Easter District of New York

Case number (if knawn);___ Chapter you are filing under:
Chapter 7
Chapter 11

Chapter 12

Chapter 13 LC check if this is an
amended filing

SOOO

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12:17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
acar. When Information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 7 and the other as Debtor 2, The same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Identify Yourself

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
| Write the name that is on your Deon
govemment-ssued picture First name First name
identification (for example, your Cc
driver's license or passport). Middle name Tadlenane
Bring your picture identification to Riley
your meeting with the trustee. Last name Last name
| Suffix (Sr., Jr, Il, 1) Suffix (Sr., Jr, Ul, I)
| 2, Allother names you have used
in the last 8 years : ;
First name First name
Include your married or maiden
names. Middle name Middle name
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of your
Social Security number or KW O TORK ees =e et; some
federal Individual Taxpayer OR OR
Identification number OX-X%K- OXX-xX-

(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

 

 

Debtor 1 Deon c Riley Case number (if known)
First Name Middle Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
4. Any business names and . ;
Employer Identification Mit have not used any business names or EINs. (_}] have not used any business names or EINs.
Numbers (EIN) you have used
| in the last 8 years -
' Business name Business name
i Include trade names and doing i
i business as names i
i Business name Business name i
| |
j EIN OO EIN Oo
EIN EIN

: If Debtor 2 lives at a different address:
5. Where you live

45 Sterling Place
Number Street Number Street

 

Hempstead, NY 11550

 

City State ZIP Code City State ZIP Code
Nassau
County County

If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court will send any notices

 

 

 

this mailing address. to you at this mailing address.

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing this Check one: Check one:

district to file for bankruptcy
wi Over the last 180 days before filing this petition, | have () Over the last 180 days before filing this petition, | have

lived in this district longer than in any other district. lived in this district longer than in any other district.
L) thave another reason. Explain. () Ihave another reason. Explain.
(See 28 U.S.C. § 1408) (See 28 U.S.C. § 1408)

 

 

 

 

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon

Cc

Riley

 

First Name

Middle Name

Last Name

Case number (if known)

 

eg ren the Court About Your Bankruptcy Case

The chapter of the Bankruptcy
Code you are choosing to file
under

8. How you will pay the fee

9. Have you filed for bankruptcy
within the last 8 years?

10. Are any bankruptcy cases
pending or being filed by a
spouse who is not filing this
case with you, or by a business
partner, or by an affiliate?

11. Do you rent your residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
(Form B2010)). Also, go to the top of page 1 and check the appropriate box.

BROOD

Chapter 7

Chapter 11
Chapter 12
Chapter 13

wh | will pay the entire fee when | file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attomey is submitting your payment on your behalf, your attomey may pay with a credit card or check with
a pre-printed address.

LI Ineed to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
Your Filing Fee in Installments (Official Form 103A).

Oh request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

LINo.
Wives.

wi No,
L)yYes.

4 No.

Case number 17-71800

 

Case number 16-74654

 

Case number 18-77589

 

 

 

 

 

District Eastern District of New York When 03/28/2017
MM/DD/YYYY
District Eastern District of New York When 10/07/2016
MM/DD/YYYY
District Eastern District of New York When_ 11/09/2018
MM/DD/YYYY
Debtor
District When
MM/DD/YYYY
Debtor
District When
MM /DD/YYYY
Go to line 12.

L) Yes. Has your landlord obtained an eviction judgment against you?

LJ No. Goto line 12.

Relationship to you

Case number, if known

Relationship to you

Case number, if known

CL) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part

of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy

page 3
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon

First Name

G Riley Case number (if known)

Middle Name Last Name

ei Report About Any Businesses You Own as a Sole Proprietor

i
i
i
i
|

 

12, Are you a sole proprietor of any

full- or part-time business?

A sole proprietorship is a business
you operate as an individual, and is
not a separate legal entity such as

a corporation, partnership, or LLC.

If you have more than one sole
proprietorship, use a separate
sheet and attach it to this petition.

13. Are you filing under Chapter 11
of the Bankruptcy Code and are

you a smail business debtor?

For a definition of small business

debtor, see 11 U.S.C. § 101(51D).

wi No. Go to Part 4.

L) Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
L) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

CL) Commodity Broker (as defined in 11 U.S.C. § 101(6))

L) None of the above

If you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

wi No. | am not filing under Chapter 11.

L) No. lam filing under Chapter 11, but lam NOT a small business debtor according to the definition in the
Bankruptcy Code.

LI) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy
Code.

Cara Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat of
imminent and identifiable
hazard to public health or
safety? Or do you own any

property that needs immediate

attention?

For example, do you own

perishable goods, or livestock that

must be fed, or a building that
needs urgent repairs?

Official Form 101

Mi No.

LJ Yes. Whatis the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

Cily State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case o-20-/iilol-reg WVocli Filed O4/21/20

Debtor 1 Deon

First Name

c Riley
Middle Name Last Name

entered O2z/2i/20 1fi2atQo

Case number (if known)

 

Ge Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether you
have received a briefing
about credit counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must truthfully
check one of the following
choices. If you cannot do so, you
are not eligible to file.

If you file anyway, the court can
dismiss your case, you will lose
whatever filing fee you paid, and
your creditors can begin
collection activities again.

Official Form 101

About Debtor 1:

You must check one:

wi l received a briefing from an approved credit counseling
agency within the 180 days hefore I filed this bankruptcy
petition, and I received a certificate of completion.

Attach a copy of the certiflcate and the payment plan, If
any, that you developed with the agency.

CJ received a briefing from an approved credit counseling
agency within the 180 days before I filed this bankruptcy
petition, but I do not have a certificate of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

Cho certify that | asked for credit counseling services from an
approved agency, but was unable to obtaln those services
during the 7 days after | made my request, and exigent
circumstances merit a 30-day temporary walver of the
requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforis you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file.

You must file a certificate from the approved agency,
along with a copy of the payment plan you developed, if
any. If you do nol do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

CL) tam not required to receive a briefing about credit
counseling because of:

| Incapacity. | have a mental illness or a mental
deficiency that makes me incapable
of realizing or making rational
decisions about finances.

Q Disability. My physical disability causes me to

be unable to participate in a briefing

in person, by phone, or through the

internet, even after | reasonably tried

1o do so.

O Active duty. | am currently on active military duty in
a military combat zone.

If you believe you are not required to receive a briefing

about credit counseling, you must file a motion for waiver

of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CD treceiveda briefing from an approved credit counseling
agency within the 180 days before I filed this bankruptcy
petition, and | received a certificate of completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

C1 received a brlefing from an approved credit counseling
agency withln the 180 days before I filed this bankruptcy
petition, but I do not have a certificate of completion.

Within 14 days after you file this bankruptcy pelition, you
MUST file a copy of the certificate and payment plan, if
any.

| certify that l asked for credit counseling services from an
approved agency, but was unable to obtain those services
during the 7 days after ! made my request, and exigent
circumstances merit a 30-day temporary waiver of the
requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and whal exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satlsfied with your reasons, you must still
receive a briefing within 30 days after you file.

You must file a certificate from the approved agency,
along with a copy of the payment plan you developed, if
any. If you do not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

O) tamnot required to receive a briefing about credit
counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me incapable
of realizing or making rational
decisions about finances.

QO Disability. My physical disability causes me to
be unable to participate in a briefing
in person, by phone, or through the

internet, even after | reasonably tried

to do so.

C) Active duty. | am currently on active military duty in
a military combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

page 5
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon
First Name

Riley Case number (if known)

Middle Name Last Name

ead answer These Questions for Reporting Purposes

 

416. What kind of debts do you
have?

17. Are you filing under Chapter 7?

16a.

16b.

16c.

at

Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
an individual primarily for a personal, family, or household purpose.”

L} No. Goto line 16b.
wi Yes. Go to line 17.

Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
business or investment or through the operation of the business or investment.

L) No. Go to line 16¢.
L} Yes. Go to line 17.

State the type of debts you owe that are not consumer debts or business debts. |

 

No. lam not filing under Chapter 7. Go to line 18.

 

Do you estimate that after any C) Yes. |am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
exempt property is excluded and expenses are paid that funds will be available to distribute to unsecured creditors?
administrative expenses are paid Q No
that funds will be available for
distribution to unsecured C) Yes
creditors?
48. How many creditors do you WA 1-49 L} 4,000-5,000 LJ 25,001-50,000 L)_ 50,000-100,000 CJ More than 100,000
estimate that you owe? O) 50-99 Q) 5001-10.000
QO) 100-199 QO) 10,001-25,000
CL) 200-999
19. How much do you estimate your CL) $0-$50,000 CL) $1,000,001-$10 million (1 $500,000,001-$1 billion
?
So cee wou Q) $50,001-$100,000 LY $10,000,001-$50 million OQ) $1,000,000,001-$10 billion
wi $100,001-$500,000 QO) $50,000,001-$100 million OQ $10,000,000,001-$50 billion
C) $500,001-$4 million LY $100,000,001-$500 million C) More than $50 billion
20. How much do you estimate your  C) $0-$50,000 CY $1,000,001-$10 million CL) $500,000,001-$1 billion
Habliitiss to her CO $50,001-$100,000 Q $10,000,001-$50 milion Q) $1,000,000,001-$10 bition
wi $100,001-$500,000 CQ) $50,000,001-$100 million L) $10,000,000,001-$50 billion
QC) $500,001-$1 million OO) $100,000,001-$500 million L) More than $50 billion
Sign Below
For you | have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this document, | have
obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of ve, 11 United States Code, specified in this petition.

lundersta

king a false statement, concealiyig property, or obtaining money or property by fraud in connection with a bankruptcy case

    

 

Official Form 101

beon C Riley, Debtor 1
Execuled on 02/21/2020

 

MMi DD/ YYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon
First Name

For your attomey, if you are
represented by one

If you are not represented by an
attorney, you do not need to file this

Page.

Official Form 101

c Riley Case number (if known)
Middle Name Last Name

I, the attorney for the debtar(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 2 ited States Code, and have explained the relief available under each chapter for
tt dlidible. | alsb q tity at | gave delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,

which the
in a case InWwhich § that | have no knowledge after an inquiry that the information in the schedules
fited with th pet

 

 

Date 02/21/2020
xa Tees? McNamara, Attorney MM/ DD/ YYYY

Michael Thomas McNamara
Printed name

Michael McNamara, Esq
Firm name

410 Jericho Tumpike Suite 105

 

 

 

 

 

Number Street

Jericho NY 11753 |
City State ZIP Code

Contact phone (516) 900-7500 Email address_McNamaraesquire@gmail.com

Bar number State

Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case and this filing:

Debtor 4 Deon c Riley
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

C1) Check if this is an
Case number amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

4. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

LJ No. Go to Part 2.
Mi Yes. Where is the property?

 

 

 

 

 

1.1. One Family House What is the property? Check all that apply. aera eas i ne sims a nptions, Put j
Street address, if available, or other MA Single-family h pees iF ues wd ee ne
description ingle-family home amount of any secured claims on SehedtleD;

() Duplex or multi-unit building Creditors Who Have Claims Secured by Property,
| 1. int / “
45 Sterling Place S ne or anne oe Current value of the Current value of the
| janufactured or mobile home entire property? portion you own?
Hempstead, NY 11550 LC) Land $400,000.00 $400,000.00
City State ZIP Code [_) Investment property
() Timeshare Describe the nature of your ownership Interest (such
| Nassau as fee simple, tenancy by the entireties, or a life
| County CA) Other i ______— estate), if known,

| Who has an interest in the property? Check one.

wi Debtor 1 only

{) Debtor 2 only

| L.) Debtor 1 and Debtor 2 only

(_] At least one of the debtors and another
Other information you wish to add about this item, such as local

property identification number:
| Property in foreclosure. Belonged to mother. Sole owner as heir at law.

Fee Owner

 

Q) Check if this is community property
(see instructions)

| Source of Value:
Zillow

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages

you have attached for Part 1. Write that number here: > $400,000.00

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 4 Deon c Riley Case number (if known)
First Name Middle Name Last Name

i
i
|
Part 2:| Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

(No
Mi Yes
. : . Do Ss
3.1 Make: Honda Who has an interest in the property? Check one. Do not deduct secured Caine ‘or exemptions. | ‘Put the
Accord MI Debtor 4 only amount of any secured claims on Schedule Dr
Model: —————— [Debtor 2 only Creditors Who Have Claims Secured by Property.
2009
Year: —S——S 5 —_ io heal va d h Current value of the Current value of the
s0000 { least one of the debtors and another entire property? portion you own?
Approximate mileage: — $4,500.00 $4,500.00
Other information: L) Check if this is community property (see
— “ — instructions)

| 4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Mi No

 

 

 

 

 

 

 

 

 

L} Yes
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2, Write that number here. => |_______ $4,500.00. |
exes Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? f _ - Current value of the
: a : portion you own?
— . claims or exemptions,
Se ee tees Seats
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
No to ——— 7 —
; Furniture, kitchenware, dining room set, bedroom set
Yes. Describe........ $2,500.00
7. Electronics
Examples: _ Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
electronic devices including cell phones, cameras, media players, games
4 No Television, mobile phone - - 7 $1,000.00
Yes. Describe........ , a ————_--

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other arlwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

MA No < Oo

L) Yes. Describe........

Official Form 106A/B Schedule A/B: Property page 2
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

Debtor 1 Deon Cc Riley Case number (if known)
First Name Middle Name Last Name
9. Equipment for sports and hobbies

10.

12.

13.

14.

15.

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
carpentry tools; musical instruments

Zi no —— =

 

 

L) Yes. Describe........

 

Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

re ee

CJ Yes. Describe........

 

 

 

 

 

Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

No

Clothi

Yes. Describe........ | lothing __$1,000.00_
Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
Ne peseib weer Band

‘es. Describe........ 4 $1,500.00

Non-farm animals
Examples: Dogs, cats, birds, horses

Wi No a Se = —
LI Yes. Deseribe........

Any other personal and household items you did not already list, including any health aids you did not list

 

C1 Yes. Describe........

M1 No ae |

Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here. > $6,000.00

 

ara Describe Your Financlal Assets

 

Do you own or have any legal or equitable Interest In any of the following? Current value of the
a - portion you own?
Do not deduct secured
claims or exemptions,
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
4 No
Ye 7 CASP Ru sessesreses
“s nal $100.00

Official Form 106A/B Schedule A/B: Property page 3
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

Debtor 1 Deon c Riley Case number (if known)
First Name Middle Name Last Name
17. Deposits of money

18.

19.

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
similar institutions. If you have multiple accounts with the same institution, list each.

 

LL) No
YES isicsissiasnsovaens
Institution name:
17.1. Checking account: TD Bank $2,250.00
17.2. Checking account: BFCU $6,750.00

 

17.3. Savings account:

 

17.4. Savings account:

 

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8, Other financial account:

 

17.9. Other financial account:

 

Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

M4 No

Institution or issuer name:

 

Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

WA No

L) Yes. Give specific
information about

Name of entity: % of ownership:

 

Official Form 106A/B Schedule A/B: Property

page 4
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon c Riley Case number (if known)
First Name Middle Name Last Name

20. Govemment and corporate bonds and other negotiable and non-negotiable instruments

| Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Mi No

L) Yes. Give specific
information about

 

Issuer name:

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

\ Mi No
C) Yes. List each account
separately,

Type of account: Institution name:

401(k) or similar pian:

 

Pension plan:

 

| IRA:

 

Retirement account:

 

Keogh:

 

Additional account:

 

| 22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utililies (electric, gas, water), telecommunications companies, or
others

Institution name or individual:

Electric:

 

Gas:

 

Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Official Form 106A/B Schedule A/B: Property

page 5
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

 

 

 

Debtor 1 Deon Cc Riley Case number (if known)
First Name Middle Name Last Name
Telephone:
Water:
Rented fumiture:
-
Other: j

 

| 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

| MI No

Issuer name and description:

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 

25. Trusts, equitable or future Interests In property (other than anything Ilsted in line 1), and rights or powers exercisable for your
benefit

Mi No '

] Yes. Give specific - a a
information about them... |

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: _ Intemet domain names, websites, proceeds from royalties and licensing agreements
wi No . 7 7 _ |

L) Yes. Give specific
information about them....

 

27. Licenses, franchises, and other general intangibles

Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
professional licenses
MW No

C1 Yes. Give specific

information about them....
Money or property owed to you? Current value ofthe
a portionyouown? =
= -. Do not deduct secured
_ claims or exemptions, —

Official Form 106A/B Schedule A/B: Property page 6
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon Cc Riley Case number (if known)

First Name Middle Name Last Name

28. Taxrefunds owed to you

| 32.

MW No

1) Yes. Give specific information about Federal:
them, including whether you
already filed the returns and the State:
TAX YOATS..rersscrecnsnsneneees
Local:

Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property setllement

MI No

L) Yes. Give specific information..........

Alimony:
Maintenance:
Support:

Divorce settlement:

Property settlement:

Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
Security benefits; unpaid loans you made to someone else
vi] No

C1 Yes. Give specific information..........

 

 

Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

MI No

C) Yes. Name the insurance company
of each policy and list its value...

Company name: Beneficiary: Surrender or refund value:

 

Any interest In property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
because someone has died.

Mi No

UO Yes. Give specific information.......... 7 -

Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment

Examples: Accidents, employment disputes, insurance claims, or rights to sue

MI No

1) Yes. Describe each claim................ | |

Official Form 106A/B Schedule A/B: Property page 7
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon Cc Riley Case number (if known)

First Name Middle Name Last Name

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights

to set off claims

Mi No = ee

 

 

 

 

 

 

 

 

 

 

 

e
f
e
| ey
C1 Yes, Describe each Clailm..essseseece- |
E
e OO Ee ——
e
| 35, Any financial assets you did not already list
| wi No
LI Yes. Give specific information..........
| 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
i for Part 4. Write that number here. => $9,100.00
Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37. Doyou own or have any legal or equitable Interest in any business-related property? |
RANo. Go to Part 6.
Lives. Go to line 38.
| Current value of the
portion you own?

| 40.

39.

A.

42,

Do not deduct secuted
claims or exemptions,

Accounts receivable or commissions you already earned

MW No yy
C1 Yes. Describe........ |

Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

 

Ane | _ ———J

C) Yes. Deseribe........ |

Machinery fixtures, equipment, supplies you use in business, and tools of your trade

Wi No . a — _ a
) Yes. Describe........

pe

Inventory

MI No —— a

C) Yes. Describe........

Interests in partnerships or joint ventures

Mi No

C1 Yes. Describe........

Name of entity: % of ownership:

Official Form 106A/B Schedule A/B: Property

page 8
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon c Riley Case number (if known)
First Name Middle Name Last Name

%

43. Customer lists, mailing lists, or other compilations

MI No

L) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

MI No

CI Yes. Describe........

 

44. Any business-related property you did not already list

Mi No

L) Yes. Give specific
information.........

 

 

45. Add the dollar value of all of your eniries from Part 5, including any entries for pages you have attached

 

for Part 5. Write that number here. => $0.00

 

 

[my Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
| 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

wi No. Go to Part 7.

L) Yes. Go to line 47,

Current value of the
portion you own?
Do not deduct secured
claims of exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish

 

 

 

48. Crops—either growing or harvested

Mi No

CL) Yes. Give specific
information........-.-+.

49, Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

50. Farm and fishing supplies, chemicals, and feed

Official Form 106A/B Schedule A/B: Property page 9
Debtor 1 Deon Cc Riley Case number {if known)

51.

52.

Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

First Name Middle Name Last Name

Any farm- and commercial fishing-related property you did not already list

MA No

 

L) Yes. Give specific
information...

 

Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here. >

Describe All Property You Own or Have an Interest in That You Did Not List Above

53.

54.

 

$0.00

 

 

 

 

Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

MW No se ___ _

 

LO Yes. Give specific
information.........+

 

Add the dollar value of all of your entries from Part 7. Write that number Nee... cesses >

fa List the Totals of Each Part of this Form

57,

59.

61.

62.

55.

56.

 

Part 1: Total real estate, line 2 >

Part 2: Total vehicles, line 5 $4,500.00
Part 3: Total personal and household items, line 15 $6,000.00
Part 4: Total financial assets, line 36 $9,100.00
Part 5: Total business-related property, line 45 $0.00

Part 6: Total farm- and fishing-related property, line 52 $0.00

Part 7: Total other property not listed, line 54 + $0.00

| $19,600.00 | Copy personal property total —>

Total personal property. Add lines 56 through 61.............

Total of all property on Schedule A/B. Add line 55 + line 62

Official Form 106A/B Schedule A/B: Property

 

$19,600.00

 

 

$419,600.00

 

 

page 10
Case o-20-/1Lisl-reg

Fill in this information to icientify your case:

 

 

 

Debtor 1 Deon Riley
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Eastern District of New York

Case number
(if known)

 

Doc Ll Filed Od¢/elizO Entered O4izliz0 Lficoi0o

C) Check if this is an
amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary On the top of any additlonal pages, write your name and case number (if known).

04/19

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Altematively you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount, However, if you
clalm an exemption of 100% of fair market value under a law that Ilmlts the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.

[Pare +: (EE the Property You Claim as Exempt

Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
wi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(2 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

1.

| 2, For any property you list on Schedule A/B that you claim as exempt, fill in the information below,

 

 

 

 

 

 

 

 

 

Brief description of the property and line on _ Currentvalue ofthe Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion yout own  _
ee ee e : * ee ee
_-Copy the value from Clieck only. one box foreach exemption.  rr—e™
| Schedule i eee
Prif description: wi $149,000.00 N.Y. CPLR § 5208(a)
, Y. a
One Family House $400,000.00 ; §
45 Sterling Place Hempstead, NY 11550 L} 100% of fair market value, up to
any applicable statutory limit
| Line from
| Schedule A/B: 1.1
Brief desertion: wi 425.00 N.Y. CPLR § 5205(a)(8); N.Y. Debtor &
fl Y. a)(B); N.Y. Debtor
2009 Honda Accord $4,500.00 4, =ouinrL s oa a X8)
C) 100% of fair market value, up to Creditor haw § 282(1)
Line from any applicable statutory limit
Schedule A/B: 3.1

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
wi No
| (LL) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
CO) No
C) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

 

 

Debtor 1 Deon Cc Riley Case number (if known)
First Name Middle Name Last Name
Additional Page
Brief description of the property and line : on Clirrent value ofthe Amount of the exemption you clain _— Specific laws that allow exemption
Schedule A/B that lists this property” portion you own _ =
: nite va ee Check only one bx oreechero ton.
8 Schedlie AB
| Bre SSE wi $2,500.00 N.Y. CPLR § 5205(a)(1)
| . AY, a
Furniture, kitchenware, dining room set, bedroom set $2,500.00 .

 

Line from
Schedule A/B: 6

 

| Brief description:
Television, mobile phone

Line from

Schedule A/B: it
i ==>
| Brief description:

Clothing

Line from

Schedule A/B: 11
| —————

| Brief description:

BFCU
Checking account

 

Line from
Schedule AB: 17

Official Form 106C

any applicable statutory limit

arn wf $1,000.00

any applicable statutory limit

wi $550.00

C) 100% of fair market value, up to

LY 100% of fair market value, up to

 

 

 

N.Y. CPLR § 5205(a)(1)

 

 

 

N.Y. CPLR § 5205(a)(5)

 

$1,000.00

any applicable statutory limit

$6,750.00 Wi $5,000.00

CD 100% of fair market value, up to

any applicable statutory limit

Schedule C: The Property You Claim as Exempt

L) 100% of fair market value, up to

 

 

 

N.Y. Debtor & Creditor Law § 283(2)

 

 

 

page 2 of 2

 
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Deon Cc Riley
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Eastern District of New York
Case number LJ Check if this is an
(if known) amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).

1. Do any creditors have claims secured by your property?
LJ No. Check this box and submit this form to the court with your olher schedules. You have nothing else to report on this form.
Wives. Fill in all of the information below.

eka: All Secured Claims

 

l= Be

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for ‘Column A ColumaB =  Columnc
each claim. If more than one creditor has a particular claim, list the other creditors in Part2. As much Amount of claim Value of collateral Unsecured
as possible, list the claims in alphabetical order according to the creditor's name. Bo nok dadiek the. that supports portion,
valueof collateral, this clalm ifany
Bank of America Describe the property that secures the claim; $251,000.00 $400,000.00 $0.00

 

Creditor's Name .
One Family House

 

 

 

 

 

 

Bank of America 45 Sterling Place Hempstead, NY 11550
| Ae ORoK UTA 3 As of the date you file, the claim is: Check all that apply.
Wilmington, DE 19886 OContingent
City State ZIP Code (] Unliquidated
‘© owes the debt? Check one. () Disputed
eae enh) Nature of lien. Check all that apply.
Debtor 2 only Man agreement you made (such as mortgage or
(Debtor 1 and Debtor 2 only secured car loan)
CJAtleast one of the debtors and another Ci statutory lien (such as tax lien, mechanic's lien)
() Check if this claim relates to a Q) Judgment lien from a lawsuit
eomiunity ett Qlother (including a right to offset)
Date debt was incurred |
1989 Last 4 digits of account number 5 6 7 6

 

 

t
: Remarks: Property in foreclosure. Mortgage on 45 Sterling Place, Hempstead, NY.
{ .

 

i

 

i Add the dollar value of your entries in Column A on this page. Write that number here: $251,000.00

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of2
Debtor 1

Case o-20-/1Lisl-reg

Doc Ll Filed O2i2licO

 

 

 

entered O2z/2i/20 1fi2atQo

es

eee

 

 

 

 

 

 

 

 

 

 

 

 

 

Deon c Riley Case number (if known)
First Name Middle Name Last Name
AdditionalPase (tit ColumnA Column B Column C
mMonanrage Amountofclaim Value of collateral Unsecured
After listing any entries on this page, number them beginning with Donotdeductihe that supports portion
2.3, followed by 2.4, and so forth. value of collateral, thisclaim fany ;
iat ae )
Describe the property that secures the claim:
Creditor's Name
Number Street "
As of the date you file, the claim is: Check all that apply.
City State ZIP Code L1 Contingent
Who owes the debt? Check one. U Unliquidated
() Debtor 4 only U1 Disputed
(Debtor 2 only Nature of lien. Check all that apply.
(Debtor 1 and Debtor 2 only CI An agreement you made (such as mortgage or
CYAt least one of the debtors and another secured car loan)
Ci check if this claim relates to a (LJ statutory lien (such as tax lien, mechanic's lien)
community debt CL) Judgment lien from a lawsuit
Date debt was incurred Qother (including a right to offset)
Last 4 digits of account number —__ __ __ __
Add the dollar value of your entries in Column A on this page. Write that number here: gol ©
If this is the last page of your form, add the dollar value totals from all pages. Write that number $251,000.00
here:
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case:

Debtor 1 Deon Cc Riley
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) Firsl Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastem District of New York

 

Case number (1 Check if this is an
(if known) amended filing

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. lf more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 

Cease All of Your PRIORITY Unsecured Claims

1. mR any creditors have priority unsecured claims against you?
No. Go to Part 2.

C) Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim itis. tf a claim has beth priority and nonprionity amounts, list that claim here and show both prionty and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditors name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
Total Priority Nonpioity
elaim amount amount

 

 

Priority Creditor's Name Last 4 digits of account number

When was the debt incurred?
As of the date you file, the claim is: Check all that

 

 

 

Number Street
apply.
CI Contingent
City State ZIP Code Q Unliquidated
. Q) Disputed
Who incurred the debt? Check one. ;
CL) Debtor 1 only Type of PRIORITY unsecured claim:
OU Debtor 2 only C) Domestic support obligations
L) Debtor 4 and Debtor 2 only Q) Taxes and certain other debts you owe the
L) Atleast one of the debtors and another q ea 7
Q) Check if this claim is for a community debt sid ‘nel or person injury while you were
intoxi
Eyecam subject to offset? QO other. Specify
L) Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 3
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon Cc

First Name Middte Name

Riley Case number (if known)
Last Name

List All of Your NONPRIORITY Unsecured Claims

 

 

3. Do any creditors have nonpriority unsecured claims against you?
L) No. You have riathing to report in this part. Submit this form to the court with your other schedules,

|
|

wi Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one nonpriority

unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Pari 3, If you have more than three nonpriority unsecured claims fill cut the Continuation Page of

Part 2.

JP Morgan Chase Bank

Nonpriority Creditors Name

c/o Shapiro DiCaro & Barak
175 Mile Crossing Blvd
Number Street

Rochester, NY 14624
Clty State ZIP Code

Who incurred the debt? Check one.
wi Debtor 1 only
QO Debtor 2 only
(J Debtor 1 and Debtor 2 only
Q) Atleast one of the debtors and another
Q) Check If this claim Is for a community debt
Is the claim subject to offset?
No
C) Yes

Official Form 106E/F

Last 4 digits of account number 2794

When was the debtincurred? 2004

As of the date you file, the clalm Is: Check all that apply.
() Contingent

O Unliquidated

QU) Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

OQ)

QC) Debts to pension or profit-sharing plans, and other
similar debts

QO

Other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
unknown

page 2 of 3
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon Cc Riley

Case number (if known)

 

First Name Middle Name Last Name

eee ce the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

 

 

 

 

 

 

 

 

type of unsecured claim.
1 si
j Total claim
Bee es ee
_ 6a. Domestic support obligations 6a. $0.00
Total claims
from Part’ 6b. Taxes and certain other debts you owe the 6b. $0.00
_ government
pee
= 6c. Claims for death or personal injury while you 6c. $0.00
were intoxicated
a 6d. Other. Add all other priority unsecured claims. 6d. $0.00
a re Write that amount here.
6a. Total. Add lines 6a through 6d. 6e. $0.00
'
e
i ae
Totalclaim
: 6f. Student loans 6. $0.00
Total claims
nee Part 2 6g. Obligations arising out of a separation 6g. $0.00
a agreement or divorce that you did not report as
priority claims
6h. Debts to pension or profit-sharing plans, and 6h. $0.00
seek other similar debts
_ Gi. Other. Add all other nonpriority unsecured claims. 6i. $0.00
a Write that amount here.
6j. Total. Add lines 6f through 6i. 8. $0.00
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

page 3 of 3
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

Fill in this information to identify your case:

 

 

 

Debtor 1 Deon Cc Riley
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name : Middle Name Last Name
United States Bankruptcy Court for the: Eastern District of New York
Case number C) Check if this is an
(If known) amended filing

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

1. Do you have any executory contracts or unexpired leases?
MiNo. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(Yes, Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for example, rent,
vehicle lease, cell phone). See the instructions for this form In the instruction booklet for more examples of executory contracts and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

= oS oe oo - — : oe oF

24

Name

Number Street

City State ZIP Code
22

Name

Number Street

City State ZIP Code
23

Name

Number Street

City State ZIP Code
24

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1

Soak
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case:

Debtor 1 Deon Cc Riley
First Name Middla Name Last Name

Debtor 2
(Spouse, if fiting) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

 

Case number CL) Check if this is an
(If known) amended filing

 

 

Official Form 106H

Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number {if known). Answer every question.

| 1. Doyou have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Mino
CiyYes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

WANo. Go to line 3.
(ives. Did your spouse, former spouse, or legal equivalent live with you at the time?
ONo ,

* (QYes. In which conimunity state or territory did you live?___ sill in the name and current address of that person.

 

Name

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse Is fillng with you. List the person shown in line 2 again as a
codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

QE

 

 

 

Column ne Your codebtor : al i ie Calurnn 2: The creditor to whom you owe the debt
: ; a Check all schedules that apply: if
() Schedule D, line
Name () Schedule E/F, line
Number Street LJ Schedule G, line
Clty State ZIP Code

Official Form 106H Schedule H: Your Codebtors page 1 of 1
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case:

 

 

 

 

 

Debtor 1 Deon c Riley
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name Check ff this is:
United States Bankruptcy Court for the: Eastern District of New York LIAn amended filing
Qa supplement showing postpetition

Case number chapter 13 income as of the following date:
(if known)

MM/DD/YYYY

Official Form 106]

Schedule I: Your Income 12/15

Be as complete and accurate as possible. If two married people are fillng together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space Is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

Secs

Sep e ee

eee eae
Sogo ee

ss sf
= S

a ee
Sees

1. Fillin your employment

ie es
ee

es
Debtor 1 :

 

 

 

 

 

 

 

information. : __ Debtor 2 or non-filing spouse
. f

| than one} empyed 0 Dlempoyes 0 |

If you have more than one job, Employment status Employed J Not Employed Employed JNot Employed

attach a separate page with |

information abaut additional Occupation Sprinkler Fitter j

employers.

Include part time, seasonal, or Employer's name Port Authority of NY

self-employed work.

Employer's address
Occupation may include student Number Street Number Street
or homemaker, if it applies.
City State Zip Code City State Zip Code

How long employed there? 31 years

Cars Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
attach a separate sheet to this form.

For Debtor 4 For Debtor 2 or

2. List monthly gross wages, salary and commissions (before all payroll

 

 

 

deductions.) If not paid monthly, calculate what the monthly wage would be, 2. $6,480.91 $0.00
3. Estimate and list monthly overtime pay. 3+ $5,533.10 + $0,00
4. Calculate gross income. Add line 2 + line 3. 4. $12,014.00 $0.00

 

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon Cc Riley Case number (if known)

 

First Name Middle Name Last Name

_ ForDebtor{ —For Debtor 2 or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

gg =. non-filing spose
Copy line 4 here. > 4, $12,014.00 $0.00
5. List all payroll deductions:

| 5a. Tax, Medicare, and Social Security deductions 5a. $3,250.56 $0.00
5b, Mandatory contributions for retirement plans 5b. $538.36 $0.00
5c. Voluntary contributions for retirement plans 5c. $192.47 $0.00
5d. Required repayments of retirement fund loans 5d. $840.67 $0.00
5e. Insurance 5e. $266.16 $0.00
5f. Domestic support obligations 5f. $0.00 $0.00
5g. Union dues 5g. $144.40 $0.00
5h. Other deductions. Specify: 5h. + $0.00 + $0.00
Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h. 6. $5,232.61 $0.00
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $6,781.39 $0.00
List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross receipts,

ordinary and necessary business expenses, and the total monthly net income. 8a. $1,500.00 $0.00
8b. Interest and dividends . 8b. $0.00 $0.00
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c. $0.00 $0.00
8d. Unemployment compensation 8d. $0.00 $0.00
8e. Social Security Be, $0.00 $0.00
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: BE. $0.00 $0.00
8g. Pension or retirement income 8g. $0.00 $0.00
8h. Other monthly income. Specify: Bh. + $0.00 + $0.00

9, Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9. 1,500.00 $0.00
10, Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse 10. $8,281.39 | + $0.00 | = $8,281.39 | |

 

 

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:
12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income, Write that
amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

 

13, Do you expect an increase or decrease within the year after you file this form?

1.4

12.

$0.00

 

$8,281.39

 

 

 

 

Combined
monthly income

 

WANo.

 

CL) Yes. Explain:

Official Form 1061 Schedule I: Your Income

page 2
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case:

Debtor 1 Deon Cc Riley
First Name Middle Name Last Name Check if this is:

Debtor 2 (QAn amended filing
(Spouse, if filing) First Name Middle Name Last Name CAA supplement showing postpetition
chapter 13 income as of the following date:

 

United States Bankruptcy Court for the: Eastern District of New York

 

a ied MM/DD/YYYY
y own

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Your Household

1. Is thls a joint case?

WANo. Go to line 2,
L]Yes. Does Debtor 2 live ina separate household?

Ono

L) Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

2. Do you have dependents? Mino
Do not list Debtor 1 and OWes. Fill out this information for DePendent's relationship to Dependent's Does dependent live
Debtor 2. each dependent seseesean. Debtor 1 or Debtor 2 age with you?
| Do not state the dependents’ names.

CINo. DYes.
[CQNo. Oyes.
LJNo. C)Yes.
LINo. Les.
CINo. LiyYes.

 

3. Do your expenses include expenses Mi No
of people other than yourself and Oves
your dependents?

Estimate Your Ongoing Monthly Expenses

| Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) eee i
4, The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
ground or lot. 4. $1,943.00
If not included in line 4:
| 4a, Real estate taxes 4a. $0.00
| 4b. Property, homeowner's, or renter’s insurance 4b. _____—«S890.00
4c, Home maintenance, repair, and upkeep expenses 4c, $200.00
4d. Homeowner's association or condominium dues a $0.00

Official Form 106J Schedule J: Your Expenses page 1
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

 

 

 

 

 

 

Debtor 1 Deon Cc Riley
First Name Middle Name Last Name
| 5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify: Mobile Phone
e
_7. Food and housekeeping supplies
3
8. Childcare and children's education costs
9. Clothing, laundry, and dry cleaning
10. Personal care products and services
11. Medical and dental expenses
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a, Life insurance
15b, Health insurance
15c. Vehicle insurance
15d. Other insurance. Specify:
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: ‘
17. Installment or lease payments:
17a, Car payments for Vehicle 1
17b, Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted
from your pay on line 5, Schedule J, Your income (Official Form 106).
19. Other payments you make to support others who do not live with you.
Specify:
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property
20b. Real estate taxes
20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses
20e. Homeowner's association or condominium dues
Official Form 106J Schedule J: Your Expenses

Case number (if known)

6a.
6b.
6c,

10.

11.

12.

13.

14.

15a.
15b,
15c.

16d.

16.

17a.
17b.

17c.
17d.

18.

19.

20a.
20b.
20c.
20d.
20e.

Your expenses

 

$1,167.00

$232.00
$20.00
$170.00

$150.00
$750.00
$0.00
$50.00
$100.00

$25.00

$160.00

$0.00

$80.00

$0.00
$0.00
$301.00

$0.00

$0.00

$0.00
$0.00
$0.00
$0.00
$0.00

page 2
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon [oj Riley
First Name Middle Name Last Name

 

| 21. Other. Specify:

 

22, Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule /.
23b. Copy your monthly expenses from line 22c above.

23c, Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Mi No.
QVyYes.

None

Official Form 106J Schedule J: Your Expenses

 

Case number (if known)
210 + $0.00
22a, $5,348.00
22b. $0.00
22, $5,348.00
23a. $8,281.39
23p. 0 = $5,348.00
236. $2,933.39

 

 

 

page 3
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Deon Cc Riley
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Eastern District of New York
Case number CL) Check if this is an
(If known) amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical
Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.

EERE summarize Your Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
i sae
i Your assets -
Value of what you own)
1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B. —_____$400,,000.00_
1b, Copy line 62, Total personal property, from Schedule A/B, $19,600.00
1c. Copy line 63, Total of all property on Schedule A/B, $419,600.00
eid summarize Your Liabilities
i
i
i Your liabilities:
| Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D....... $251,000.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/Faecesccsssssnesssrsctsesseseees $0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6} of SCHECUIC EF .c.cccssesesesesrsssesersenense + $0.00
Your total liabilities $251,000.00
Part 3: | Summarize Your Income and Expenses
4, Schedule I: Your income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule | $8,281.39
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J. $5,348.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon c Riley Case number (if known)

First Name Middle Name Last Name

Answer These Questions for Administratlve and Statistical Records

 

:

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

() No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

| MI Yes

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

|
C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

 

 

 

 

 

 

 

 

 

 

_8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
| Form 1224-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. 10,132.68
| 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim E
hoe ipaya alk i Oe - :
From Pari 4 on Schedule EJF, copy the following: _ |

9a. Domestic support obligations (Copy line 6a.) $0.00

9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) $0.00

9c. Claims for death or personal injury while you were Intoxicated. (Copy line 6c.) $0.00

9d. Student loans. (Copy line Gf.) $0.00

9e.Obligations arising out of a separation agreement or divorce that you did not report as priority $0.00

claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $0.00

9g. Total. Add lines 9a through 9f. $0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case:

Debtor 1 Deon Cc Riley
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

CD Check if this is an

Case number
amended filing

(if known)

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a sion Below

Did you pay or agree to pay someone who is NOT an attomey to help you fill out bankruptcy forms?

MINo

. LdYes. Name of person Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature

(Official Form 119).

 

Under penalty of perjury, | declare that I have read the summary and schedules filed with this declaration and that they are true and correct.

Lo =

Deon C Riley, Debtor 1 \ x

 

 

Date 02/21/2020 Date
MM/ DD/ YYYY MM/ DD/ YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case;

 

 

 

 

Debtor 1 Deon c Riley
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Eastern District of New York
Case number C) Check if this is an
(If known) amended filing

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

| 4. What Is your current marital status?
L) Married
1) Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

 

 

 

 

 

 

 

 

 

 

 

 

LI No
wi Yes. List all of the places you lived in the-last 3 years, Do not include where you live now.
Debtor 1 Dates Debtor (lived Debtor 2: Dates Debtor 2 lived
/ there | there ,
Q Same as Debtor 1 ie Same as Debtor 1
606 Meadowbrook Road From 2004 From
Number Street To 2018 Number Street To
| Uniondale, NY 11556
i City State ZIP Code Clty State ZIP Code
i QO Same as Debtor 1 O Same as Debtor 1
From From
Number Street To ‘ Number Street To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or tenritory?(Community property states and territories
include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

MI No

(2 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

‘Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

(Debtor 1 Deon Cc

First Name Middle Name

ERE exrtain the Sources of Your Income

Riley
Last Name

Case number (if known)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

L No
M Yes. Fill in the details,

ial yu ae
_ Debtor 1 a

eoaeaeee
Soares
Se
eee

=
ee
=

See
eooeaese

Debtor2

rao
Soe ee
= =

Sources of income Gross Income Sources of income Gross Income
Check all that apply, (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until the wi Wages, commissions, $133,095.00 U) wages, commissions,
date you filed for bankruptcy: bonuses, fips — bonuses, tips
LJ Operating a business L) Operating a business
For last calendar year: Wi Wages, commissions, $182,619.00 L} Wages, commissions,
(January 1 to December 31, 2018 _) bonuses, tips a bonuses, tips
YYYY (Operating a business () Operating a business
For the calendar year before that: 1] Wages, commissions, $97,183.00 CQ) Wages, commissions,
(January 1 to December 31, 2017 __) bonuses, tips — bonuses, tips
YYYY

(1) Operating a business

() Operating a business

5. Did you receive any other income during this year or the two previous calendar years?

Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
payments; pensions; rental income; interest; dividends; money collected from lawsuits: royalties; and gambling and lottery winnings. If you are filing a joint case and you
have income that you received together, list it only once under Debtor 1. : .

MI No

L) Yes. Fill in the details,

From January 1 of current year until the
date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, 2018 )
YYYY

For the calendar year before that:

(January 1 to December 31, 2017 )
YYYY

Official Form 107

Debtor 1 _

Sources of income

eee ease
ee ae
eke: =

Debtor 2

Gross income fromeach Sources of income

=
=

Gross Income from each

Describe below. Source Describe below. Sores
(before deductions and (before deductions and
exclusions) exclusions)

 

 

 

 

 

 

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 2
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon Cc Riley Case number (if known)
| First Name Middle Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

' 6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?
LJNo. Neither Debtor 1 nor Debtor 2 has primarily consumer debts, Consumer debts are defined in 11 U.S.C, § 101(8) as “incurred by an

individual primarily for a personal, family, or household purpose,”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LJNo. Go to line 7.

(yes. List below each creditor to whom you paid a total of $6,825" or more in one or more payments and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
| payments to an attomey for this bankruptcy case,

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

ives. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LINo. Go to line 7.

ves. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for

 

this bankruptcy case.
ieee — i Ss ;
Datesof  -—Totalamountpaid © Amountyoustilawe — Was this payment for...
| payment  .
ies = fee a Be
|
(Mortgage
| Jonathan Munoz- Contractor 2018-2019 $30,000.00 $0.00
Creditors Name L)Car
45 Sterling Place () Credit card
Number Street QO Loan repayment
| Hempstead, NY 11550 () Suppliers or vendors
-
City State | ZIP Code Construction ;
i Mother on house
|

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner, corporations of which you are an
Officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

WiNo
(Yes. List all payments fo an insider.

Dates of Total amount paid Amount youstillowe Reason for this payment
payment - :

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

‘Debtor 1 Deon Cc Riley

ee tdentity Legal Actions, Repossessions, and Foreclosures

First Name Middle Name Last Name

Case number (if known)

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?

Include payments on debts guaranteed or cosigned by an insider.
wi No

Les. List all payments that benefited an insider.

Dates of Total amount paid Amount you stillowe Reason for this payment
Bevery —__Thelude creditor's name

 

Insider's Name

 

Number = Street

 

 

City State ZIP Code

 

| 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract

Official Form 107

disputes.
LIJNo
WAyes. Fill in the details.
| Nature of the case
| Foreclosure

Case title JP Morgan Chase v Deon

Riley . ;
This property was sold at auction.

Case number 2014/008881

Foreclosure

Case title Capital One v. Deon Riley
Case number 2015-008875

Court or agency

606 Meadowbrook Road, Uniondale, NY NassaulSupreme 0

Courl Name

 

Number Street

 

Cily Slale ZIP Code

Nassau Supreme
Court Name

 

Number Street

 

City State ZIP Code

Status of the case

C) Pending
[J On appeat
Mi Concluded

(J) Pending
(On appeal
wi Concluded

10. Within 1 year before you filed for bankruptcy was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.
LINo, Go to line 11,

Miyes. Fill in the information below.

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 4
Case o-20-/1Lisl-reg

Doc Ll Filed Od¢/elizO Entered O4izliz0 Lficoi0o

 

 

 

 

 

[Debtor 1 Deon Cc Riley Case number (if known)
| First Name Middle Name Last Name
i oe malt
i Describe the property Date Value of the property
:
One Family-
JP Morgan Chase Bank Dec 2019
Creditor’s Name
175 Mile Crossing Blvd | 7 «
Number Street Explain what happened on |
| i re ee oe
(_) Property was repossessed.
Mi Property was foreclosed.
Rochester, NY 14624 (Property was gamished.

| City State ZIP Code

L] Property was attached, seized, or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse

to make a payment because you owed a debt?
| wi No

QOves. Fill in the details.

se
Sa Gea

Describe the action the creditor took Date action was ~~ Amount |
rae taken a

 

Creditor's Name

 

Number Street |

 

City State ZIP Code

es Se a

i
i
i
t

 

Last 4 digits of account number: XXXX—__ — — _

4
4

receiver, a custodian, or another official?

MINo
CyYes

ee est Certain Gifts and Contributions

| 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed

 

13. Within 2 years before you filed for bankruptcy, did you glve any gifts with a total value of more than $600 per person?

CINo
Mives. Fill in the details for each gift.
Gifts with a total value of more than $600 per Describe the gifts - _Datesyougave Value
person ~~ oO the gifts
Transfer to account for education and support
Kayla Riley 4/2019 $40,000.00

 

Person to Whom You Gave the Gift

 

45 Sterling Place

Number = Street

Hempstead, NY 11550

Gily State ZIP Code

Person's relationship to you _Daughter

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

page 5
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon c Riley Case number (if known)
First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
i] No

L)Yes. Fill in the details for each gift or contribution.

Gifis or contributions to charities that Describe what you contributed iP Date you Value
total more than $600 aeee vl an contributed

E

 

 

Charity’s Name

 

 

 

| Number Street

 

| City State ZIP Code

List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy did you lose anything because of theft, fire, other disaster, or gambling?
| MANo

L)Yes. Fill in the details.

or ql ee Sige are ere =
| Describe the property youlostand Describe any insurance coverage forthe loss , Date of your loss Value of property lost
Tow hve lone oneurced Inelide the amount that instiranca has paid. List pending — Hl _
_ ____ Insurance claims on line 33 of Schedule A/B: Property. oo foe.
j :

 

:

eta ict Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
seeking bankruptcy or preparing a bankruptcy petition?
Include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

LINo

Myes. Fill in the details.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 6
Official Form 107

(Debtor 1

Case o-20-/iilol-reg WVocli Filed O4/21/20

Deon Cc
First Name Middle Name

Riley
Last Name

Law Office of Michael McNamara

Person Who Was Paid 2500 Legal Fee :

410 Jericho Turnpike- Ste 105
Number — Street

 

Jericho, NY 11753

City State ZIP Code

 

Email or website address

Debtor |
Person Who Made the Payment, if Not You

Description and value of any property transferred

entered O2z/2i/20 1fi2atQo

Case number (if known)
Date payment or Amount of payment
transfer was made
05/04/2019 $2,500.00

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you

deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

1 No
(Ves. Fill in the details.
Description and value of any property transferred

es
ee

 

Person Who Was Paid

 

Number Street

 

 

State ZIP Code

City

ae Saas ae aes
Date payment or Amount of payment
_ fransferwasmade

aes

ee Gees

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the

ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement.
WANo ;
Les. Fill inthe details. ,

Description and value of property
transferred a

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Describe any property orpayments received Date transfer was.
of debts paid in exchange

made

page 7
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 4 Deon Cc

Riley Case number (If known)
First Name Middle Name Last Name

19, Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are

often called asset-protection devices.)

MINo

(Yes. Fill in the details.

Name of trust

 

aE: mite (eRe ( } =
Description and value ofthe property transfered

a ee

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

transferred?

ee
Se
ee
2

__ Datetransferwas
made =

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
cooperatives, associations, and other financial institutions,

MINo

(Yes. Fill in the details.

 

Name of Financlal Institution

 

Number Street

 

 

City State ZIP Code

 

Last 4 digits of account number Type ofaccountor Dateaccountwas -—_Last balance )
i - ee instrument closed, sold, moved, or / before closing or |
_— transferred SE transfer’ :
XXXX— _ U)Checking
() Savings
(.) Money market
L) Brokerage
L) Other

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other

valuables?

MINo

C)yes. Fill in the details.

Who else had access to it? Describe the contents

 

Name of Finaricial Institution

Name

 

Number Street

 

 

City State ZIP Code

Official Form 107

Number Street

 

City State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Do you still have
‘lt?

LINo
L)Yes

page 8
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

‘Debtor 1 Deon Cc Riley Case number (!f known)
First Name Middle Name Last Name

| 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

| MINo

| Les. Fill in the details.

 

 

 

 

Who else has or had access to it? Describe the contents Do you still have
| : — > ik i
|_-
|LJNo
Name of Storage Facility Name (Clves
Number Street Number = Street
City State ZIP Code

 

Clty State ZIP Code

Part 9: | Identify Property You Hold or Control for Someone Else

 

| 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.
;
Mi No
i
3

L)yes. Fill in the details.

 

 

 

 

: eis ca
Whereis the property? Describethe property = Value
Owner's Name Number Street
Number = Street
City State ZIP Code

 

 

City State ZIP Code

a
A

eer cv. Details About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

m Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
wastes, or material.

i
i
i
i
i

m Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
including disposal sites.

w@ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially fable under or in violation of an environmental law?

MINo

Uves. Fill in the details.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

 

 

 

 

‘Debtor 4 Deon c Riley Case number (if known)
First Name Middle Name Last Name
| Governmentalunit Environmental law, ifyouknowit =
i ie -
| Name of site Governmental unit
|
| Number Street Number _ Street
i
|
City State ZIP Code
|
| City State ZIP Code

| 25. Have you notified any governmental unit of any release of hazardous material?
|

MiNo

Lyes. Fill in the details.

 

 

 

Soe eee . dea | ae
Governmental unit Environmental law, if you know it SS
net a aoe Hoe os eae

| Name of site Governmental unit
|

] Number Street Number Street
|

City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

MINo

U)ves. Fill in the details.

 

 

 

 

Courtoragency — Nature of the case :
8 ca :
Case title
Court Name
i Number _ Street
=
| Case number

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Date of notice

Date of notice

Status of the case

ee

UPending
LOn appeal
Ciconcluded

page 10
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

‘Debtor 4 Deon Cc Riley Case number (if known)
First Name Middle Name Last Name

Give Details About Your Business or Connections to Any Business

 

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

L) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
(J A member of a limited liability company (LLC) or limited liability partnership (LLP)
(1 A partner in a partnership
C1 An officer, director, or managing executive of a corporation
CJ An owner of at least 5% of the voting or equity securities of a corporation

MANo. None of the above applies. Go to Part 12.

LJ Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

Describe the nature of the business Employer Identification number
Pal SS ~ Do not include Social Security number or ITIN.
Name
FIN; —

Number Street an ' mmm =n ee
Name of accountant or bookkeeper Alle Dates business existed oo
ee f € oe F Pe ce m jaa ear oe eee

From _____—sTo
| City State ZP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
or other parties.

MINo

(VyYes. Fill in the details below.

See

 

Name MM/DD/YYYY

 

Number = Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon Cc Riley Case number (if known)
First Name Middle Name Last Name

tla Pt Sign Below

| Ihave read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers are true and

correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud In connection with a bankruptcy case
| can result in fines up to $250,000, or imprisonment for up.to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

|X Zoran

Signature of Deon C Riley, Debtor 1

 

 

 

Signature of

Date 02/21/2020 Date

Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

Wi No
yes

| Did you pay or agree to pay someone who is not an attomey to help you fill out bankruptcy forms?

Mi No
Attach the Bankruptcy Petition Preparer’s Notice,
| LiyYes. Name of person Declaration, and Signature (Official Form 119).

 
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Check as directed in lines 17 and 21:
According to the calculations required by this

 

Fill in this information to identify your case:

 

 

 

 

 

Debtor 1 Deon Cc Riley Statement:
i Middle N Last N
Fist Name eee wane’ asame Ch. Disposable income is not determined

Debtor 2 under 11 U.S.C. § 1325(b)(3).
(Spouse, if filing) First Name Middle Name Last Name Mo. Disposable income is determined

‘ ae under 11 U.S.C, § 1325(b)(3).
United States Bankruptcy Court for the: Eastern District of New York

C13. The commitment period is 3 years.

Case number
(if known) Wa. The commitment period is 5 years.

 

 

(J) Check if this is an amended filing

Official Form 122C-1

Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period 10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).

 

Calculate Your Average Monthly Income

 

4. What is your marital and filing status? Check one only.
MA Not married. Fill out Column A, lines 2-11.
LJ Married. Fill out both Columns A and B, lines 2-11.

Fillin the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.1) U.S.C, §
401(10A), For example, if you are filing on September 16, the 6-month period would be March 1 through August 31. Ifthe amount of your monthly income varied during the
6 months, add the income for all 6 months: ‘and divide the total} by 6, Fill in the result, Do nat include: any income: amount more than once, For example, if bath spouses own
the same rental property, pul the income from that property in one column only. If You have nothing (o report for any line, write $0 iin the space,

Column A Column B

=

Debtor1 == = ~—dDebtor 2 or

Eigletictnchs et ae

cet crete | ec = ' 4
7 non-fillng Spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all $8,632.68
payroll deductions). —____—_—_

3. Alimony and maintenance payments. Do not include payments from a spouse. $0.00

4. Allamounts from any source which are regularly paid for household expenses of you or your
dependents, including child support. Include regular contributians from an unmarried partner,
members of your household, your dependents, parents, and roommates. Do not include payments

' from a spouse. Do not include payments you listed on line 3. $0.00
5. Net income from operating a business, profession, or
farm Debtor 4 Debtor 2

Gross receipts (before all deductions) $0.00 ee)

Ordinary and necessary operating expenses ~ $0;90 = __ 98,00

Net monthly income from a business, profession, or farm $0.00 $0.00 ne ls $0.00

6. Net income from rental and other real property Debtor 4 Debtor 2

Gross receipts (before all deductions) oe __ 80.00

Ordinary and necessary operating expenses ~ a ~ _——_ Bae

Net monthly income from rental or other real property 91,600,009 $0.00 Gopy $1,500.00

here —

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 1
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon
First Name

7. Interest, dividends, and royalties

8, Unemployment compensation

c Riley Case number (if known)
Middle Name Last Name
ColumnA Column B-
BDebtori = —  Debtor2or
_nen-filing spouse
$0.00

 

$0.00

 

Do not enter the amount if you contend that the amount received was a benefit under the Social

Security Act. Instead, list it here: .....

For you.

For your spouse

the Social Security Act. Also, except as stated in the next sentence, do not include any

$0.00

9. Pension or retirement income. Do not include any amount received that was a benefit under $0.00

 

compensation, pension, pay, annuity, or allowance paid by the United States Govemment in
connection with a disability, combat-related injury or disability, or death of a member of the
uniformed services. If you received any retired pay paid under chapter 61 of title 10, then
include that pay only to the extent that it does not exceed the amount of retired pay to which you
would otherwise be entitled if retired under any provision of tile 10 other than chapter 61 of that

title.

10. Income from all other sources not listed above. Specify the source and amount. Do not
include any benefits received under the Social Security Act; payments received as a victim of
a war crime, a crime against humanity, or international or domestic terrorism; or
compensation, pension, pay, annuity, or allowance paid by the United States Govemment in
connection with a disability, combat-related injury or disability, or death of a member of the
| uniformed services. If necessary, list other sources on a separate page and put the total

below.

 

 

 

 

Total amounts from separate pages, if any. + +

11. Calculate your total average monthly income. Add lines 2 through 10 for each ——— ee el —_____|
column. Then add the total for Column A to the total for Column B. =e

$10,132.68

Part 2: | Determine How to Measure Your Deductions from Income

=| $10,132.68

Total average
monthly income

 

12. Copy your total average monthly income from line 11.

 

13. Calculate the marital adjustment. Check one:

MM You are not married. Fill in 0 below.
UYou are married and your spouse is filing with you. Fill in 0 below.
(You are married and your spouse is not filing with you.

Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.

Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional

adjustments on a separate page.

If this adjustment does not apply, enter 0 below.

 

 

 

Total

ban Copy here. —> .

14. Your current monthly income. Subtract the total in line 13 from line 12.

Official Form 122C-1

Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period

$10,132.68

$0.00

$10,132.68

page 2
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered V2/2ii20 1fieaiQo

Debtor 1 Deon Cc Riley Case number (/f known)
First Name Middle Name Last Name

 

15. Calculate your current monthly income for the year. Follow these steps:

 

 

 

| 15a, Copy line 14 here —> $10,132.68
| Multiply line 15a by 12 (the number of months in a year). x 12
| 15b. The result is your current monthly income for the year for this part of the fOMM.ssssstusstnenerenmintatttntineennnnns ale eeae |
| 16. Calculate the median family Income that applies to you. Follow these steps:
| 16a. Fill in the state in which you live. New York i
16b, Fill in the number of people in your household. 2
| ———
e
16c. Fill in the median family income for your state and size of household. $71,343.00

To find a list of applicable median income amounts, go online using the link specified in the separate

instructions for this form. This list may also be available at the bankruptcy clerk's office. |

17. How do the lines compare?
17a, () Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under 11 U.S.C. §
1325(b)(3). Go to Part 3. Do NOT fill out Ca/culation of Your Disposable Income (Official Form 122C-2),

17b. Line 15b is more than line 16c, On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. § 1325(b)(3). Go
to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy your current monthly income
from line 14 above.

Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)

 

18. Copy your total average monthly income from line 11. $10,132.68

|
| 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that calculating the

commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy the amount from line 13.

 

| 19a. If the marital adjustment does not apply, fill in 0 on line 19a. = $0.00
| 19b, Subtract line 19a from line 18, [ $10,132.68) |
——— ||

20. Calculate your current monthly income for the year. Follow these steps.

 

20a. Copy line 19b... $10,132.68
Multiply by 12 (the number of months in a year). x 12
$121,592.16

20b. The result is your current monthly income for the year for this part of the form.

20c. Copy the median family income for your state and size of household from lime 160. ssssscssssssssssrsssssstsssucsessnssesussesseesesescce | __ $71,348.00

21. How do the lines compare?

 

CJ Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
The commitmert period is 3 years. Go to Part 4.

wi Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
check box 4, The commitment period is 5 years. Go to Part 4.

Ge Sign Below

By signing here, under penalty of perjury | declare that the information on this statement and in any attachments is true and correct.

X X

 

 

 

Signature of Debior 1 Signature of Debtor 2
Date 02/21/2020 Date
MMIDDIYYYY MM/DDIYYYY

If you checked 17a, do NOT fill out or file Form 122C~2.
If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 3
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Deon Cc Riley
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Eastern District of New York
Case number CL) Check if this is an
(if known) amended filing

 

Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income 04/49

To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period (Official
Form 122C-1).

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach
a separate sheet to this form. Include the tine number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).

Calculate Your Deductions from Your lncome

 

coe fe = oe = ce Ee aes
Se oe s ae = oe eee
oe oe ce ae ES ee aoe

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to answer the questions in lines

zs

6-15, To find the IRS standards, go online using the link specified in the separate instructions for this form. This information may also be available at the

banknuptcy clerk’s office oS
bankruptcy clerk’s office. : ) 2
Sh eet ee Se ee ee sac Se Eee ee Bee
fee ee a ee oa soa Gh Geis Soe Bie
epee | Bikes ee ie ae Soe a ee
Soe. Sse ee ee

Deduct the ex pense a nou nts set outtin lines 6-46 regardless of your actual expense. In later parts of the form, you will use some of your actual expenses ifthey are higher
than the standards, Do not include any operating expenses that you subtracted from income in lines 5 and 6 of Form 122C—4, and do not deduct any amounts that you

ee

Subtracted from your spouse's income in line 13 of Form 1220-1. - .
_ 22 Bee ES *: ean eae ee eS ae oe ae Hae
Be acne | eee = Sah cree a Be Sattar ee Se

Be Sos eae 2S Serer ee Sac ee So see Bee Ee

= aces | ee ee Beene Seat ae eee eee Be ee

see ae soe Se pte Socheeeee Geeie Sees ee ei ae age

esti ae ne Eee Bee sees ee ey
If your expenses differ from manth to month, enler ihe average expense.
ee ee Soe ee eee Sees cee ee Ge

ee oe a ee
eee ee ee ee

cle ee
=
2

Note: Line numbers 1-4 are not used in this form. These numbers apply to Information required by a similar form used in chapter 7 cases.

= See
= = z oe So ee ee =

=

=

Sal eeeeeieny Geaete
Speco Se Ge eee eee

Bebo ech gee

5. The number of people used in determining your deductions from income
Fill in the number of people who could be claimed as exemptions on your federal income tax return, plus the number of

any additional dependents whom you support. This number may be different from the number of people in your household. 2
National : - : . : : : a
Standards -You must use the IRS National Standards to answer the questions in lines 6-7. = es
6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill $1,202.00

in the dollar amount for food, clothing, and other items.

7, Qut-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in the dollar
amount for out-of4oocket health care. The number of people is split into two categories—people who are under 65 and people who are 65 or
older—because older people have a higher IRS allowance for health care costs. If your actual expenses are higher than this IRS amount, you
may deduct the additional amount on line 22.

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 1

ET ea ee ee
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

 

Debtor 1 Deon Cc Riley Case number (if known)
First Name Middie Name Last Name
People who are under 65 years ofage _ |
7a. Out-of-pocket health care allowance per person $55.00
7b. Number of people who are under 65 x 2
oe ; | Copy
7c. Subtotal. Multiply line 7a by line 7b, $110.00 here —> $110.00
People who are 65 years of age or older ee
7d, Qutof-pocket health care allowance per person $114.00
7e. Number of people who are 65 or older x 0
oe . i Copy + $0.00
7f. Subtotal. Multiply line 7d by line Ze. $0.00 here —» pe it
7g. Total. Add lines 7c and 7f. $110.00 Copy here —.... $110.00
| Local - oy ae
Standards You: rst use the IRS Local Supers to answer the questions inl lines 6-15, =

See =

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

la Housing and utilities — Insurance and operating expenses
| ® Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link
| specified in the separate instructions for this form. This chart may also be available at the bankruptcy clerk's office.

8, Housing and utilities — Insurance and operating expenses: Using the number of people you entered in line 5, fi lin $688,00
the dollar amount listed for your county for insurance and operating expenses. —

i 9.. Housing and utilities — Mortgage or rent expenses: .

9a. Using the number of people you entered in line 5, fill in the dollar amount $2,689.00
listed for your county for mortgage or rent expenses, . ~

9b. Total average monthly payment for all mortgages and other debts secured by
your home,

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Next divide oy 60.

Name ofthe creditor e Average monthly

=
2a:
=

 

 

 

 

Bank of America $0.00
+
Co Repeat this amount
9b. Total average monthly payment $0.00 fee - $0.00 line 33a.
9c. Net mortgage or rent expense.
Subtract line 9b (tolal average monthly payment) from line 9a (mortgage or rent expense). If this
number is less than $0, enter $0. $2,689.00 | Copy here... __ $2,689.00
10. If you claim that the U.S, Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects $0.00
the calculation of your monthly expenses, fill in any additional amount you claim. |
Explain
why:

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 2
:

Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon Cc Riley Case number (if known)
First Name Middle Name Last Name

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
CL) 0. Go to line 14.
wi 1. Go to line 12.
C) 2ormore, Go to line 12. |

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating expenses, fill in $304.00 |
the Operating Costs that apply for your Census region or metropolitan statistical area. SSS SSS

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below. |
You may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for
more than two vehicles.

 

Vehicle 1 Describe Vehicle 1:

 

13a, Ownership or leasing costs using IRS Local Standard........ssssssssssssssssssssesscesees
13b, Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.

To calculate the average monthly payment here and on line 13e, add all amounts |
that are contractually due to each secured creditor in the 60 months after you |
file for bankruptcy. Then divide by 60. |
Name ofeach creditor for Vehicle? == = =~ Average monthly”

= ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+
Copy Repeat this amount
: Total average monthly payment = = here > -__ ss oniine 33b.
13c¢, Net Vehicle 1 ownership or lease expense Copy net Vehicle 1
Subtract line 13b from line 13a. If this number is less than $0, enter $0........... —_____| expense here —
Vehicle2 Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard...........sccsssesscsrsesesseseses
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles,
Name of each creditor for Vehicle 2 Average monthly
payment
+
Copy Ri thi
Total average monthly payment ————— here> |. eg eo alla
13f. Net Vehicle 2 ownership or lease expense Copy net Vehicle 2
Subtract line 13e from 13d. If this number is less than $0, enter $0............. —_| expense here —

14, Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill In the Public Transportation
expense allowance regardless of whether you use public transportation.

15, Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also deduct a public
transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim more than the IRS Local Standard for $0.00
Public Transportation.

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 3
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon Cc Riley Case number (if known)
First Name Middle Name ’ Last Name

rea an a =
Boe

Other Necessary — In addition to the expense deductions listed above, you are allowed your monthly expenses tc for the

Expenses _ following IRS categories. _

foe
eee:
oa oe
oes
ee

sp eeeae ee

16. Taxes: The total monthly amount that you actually pay for federal, state and local taxes, such as income taxes, self-employment taxes, social $2,251.32
secunity taxes, and Medicare taxes. You may include the monthly amount withheld from your pay for these taxes. However, if you expect to receivea
tax refund, you must divide the expected refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions, union dues, and uniform $125.16
costs. —_ =
Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing together, include $92.08
payments that you make for your spouse’s term life insurance. TT
Do not include premiums for life insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of life insurance other
than term.

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative agency, such as spousal $0.00
or child support payments. —_—_—_=
Do not include payments’on past due obligations for spousal or child support. You will list these obligations in line 35.

| 20. Education: The total monthly amount that you pay for education that is either required: $0.00
| = as acondition for your job, or OO
= for your physically or mentally challenged dependent child if no public education is available for similar services.

| 21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool. $0.00
| Do not include payments for any elementary or secondary school education. re

| 22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is required for the health $0.00
1 and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health savings account. Include only the amount that is

more than ihe total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25.

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for you and your + $0.00
dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone service, to the extent necessary for TT
your health and welfare or that of your dependents or for the production of income, if it is not reimbursed by your employer.

Do not include payments for basic home telephone, internet or cell phone service. Do not include self-employment expenses, such as those
reported on line 5 of Form 122C-1, or any amount you previously deducted.

24. Add all of the expenses allowed under the IRS expense allowances. $7,461.56

Add lines 6 through 23. —_=
Additional Expense These are: acidtiona deductions allowed by the Means Test. — _
Deductions: — Note: Do not include any expense allowances listed In lines 6-24. Soe

ee - oe pee

25, Health insurance, disability i insurance, and health savings account expenses. The monthly expenses for health insurance, disability
insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your dependents.

 

Health insurance $144.48
Disability insurance $0.00
Health savings account + $0.00
Total $144.48 Copy total here — $144.48

Do you actually spend this total amount?

LJNo. How much do you actually spend?
Myes lS

26. Continuing contributions to the care of household or family members. $0.00
The actual monthly expenses that you will continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or OO

disabled member of your household or member of your immediate family who is unable to pay for such expenses, These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of you and your family $0.00
under the Family Violence Prevention and Services Act or other federal laws that apply.
By law, the court must keep the nature of these expenses confidential.

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 4
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

Debtor 1 Deon Gc Riley Case number (if known)
First Name Middle Name Last Name
mo
28. Additional home energy costs. Your home energy. costs are included in your insurance and operating expenses on line 8.

| 31,

Deductions for Debt Payment _

33.

If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8, then fill in the excess
amount of home energy costs

You must give your case trustee documentation of your actual expenses, and you must show that the additional amount claimed is reasonable
and necessary.

Education expenses for dependent children who are younger than 18, Tha monthly expenses (not more than $170.83" per child) that you
pay for your dependent children who are younger than 18 years old to attend a private or public elementary or secondary school.

You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is reasonable and
necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher than the combined
food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the food and clothing allowances in the
IRS National Standards.

To find a chart showing the maximum additional allowance, go online using the link Spend! in the separate instructions for this form. This
chart may also be available at the bankruptcy clerk's office.

You must show that the additional amount claimed is reasonable and necessary.

Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial instruments to a
religious or charitable organization. 11 U.S.C. § 548(d)3 and (4).

Do not include any amount more than 15% of your gross monthly income.

Add all of the additional expense deductions.
Add lines 25 through 31.

See
eee
Sree
Seeks

Seas
ee
See
Hs
ae

pees
See

= Bee

For debts that are secured by an Interest in property that you own, including home mortgages, vehicle loans, and other
secured debt, fill-in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in the 60
months after you file for bankruptcy. Then divide by 60.

Average monthly —

 

 

 

 

 

 

payment
Mortgages on your home
: .00
33a. Copy line 9b here _ ce
Loans on your first two vehicles
33b. Capy line 13b here , $0.00
33c. Copy line 13e here =>
33d. List other secured debts:
Name of each creditor for other Identify property that secures the debt Does payment
secured debt = include taxes or
: insurance?
CL) No
() Yes
CU No
OQ) Yes
LJ No
UO Yes +
. $0.00 Copy total
33e. Total average monthly payment. Add lines 33a through 33d. .......sesssccseesseessseeseeeesss —_— here

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income

$0.00

$0.00

$0.00

+ $0.00

$0.00

page 5
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon Cc Riley
First Name Middle Name Last Name

Case number (/f known)

' | 34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary for your support or the

2

support of your dependents?

LINo. Go to line 35.

ves, State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to kee
property (called the cure amount), Next, divide by 60 and fill in the information below.

Name of the creditor _ Identify property that = =Total cure.

a secures the debt amount

=

One Family House

. 45 Sterling Place Hempstead, NY
Bank of America 41550 $90,900.00 +60 =

 

 

 

Total

P possession of your

Monthly cure
amount
1515.00

+

$1,515.00

Se

Copy total
here >

35. Do you owe any priority claims—such as a priority tax, child support, or alimony—that are past due as of the filing date of your

bankruptcy case? 11 U.S.C. § 507.

MANo. Go to line 36.

C)Yes. Fill in the total amount of ail of these priority claims. Do not include current or ongoing priority claims, such as those you

listed in line 19.

Total amount of all past-due priority claims

36. Projected monthly Chapter 13 plan payment

Current multiplier for your district as stated on the list issued by the Administrative Office of the United

States Courts (for districts in Alabama and North Carolina) or by the Executive Office for United States

Trustees (for all other districts).

To find a list of district multipliers that includes your district, go online using the link specified in the
separate instructions for this form. This list may also be available at the bankruptcy clerk's office.

Average monthly administrative expense |

37. Add all of the deductions for debt payment. Add lines 33e through 36.

Total Deductions from Income ; i  - -

38. Add all of the allowed deductions.

Copy line 24, Ail of the expenses allowed under IRS expense AllOWANGES cesecsessssssssssvscsssessssesesers
Copy line 32, All of the additional expense CEAUCHHONS .....csscscsessuessisssessvesresscssssvcsvesssssennccsnessseees

Copy line 37, All ofthe deductions for debt payment.

Total deductions

 

$0.00
x 6.00 %
$0.00
$7,461.56
$144.48
+ — $1,515.00
Copy

$9,121.04 _ total

here >

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income

+60

Copy
total

here —

 

$1,515.00

$0.00

 

 

$1,515.00

 

 

 

$9,121.04 |

page 6
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Debtor 1 Deon c Riley Case number (if known)

First Name Middle Name Last Name

| Part 23| Determine Your Disposable Income Under 11 U.S.C. § 1325(b)}(2)

39,

 

Copy your total current monthly income from line 14 of Form 122C+1, Chapter 13 Statement of

 

 

 

 

 

 

 

 

 

 

 

 

Your Current Monthly income and Calculation of Commitment Period. $10,132.68 |
|
40. Fill in any reasonably necessary income you receive for support for dependent children. The $0.00 |
monthly average of any child support payments, foster care payments, or disability payments for a a
dependent child, reported in Part | of Form 122C-1, that you received in accordance with applicable
nonbankruptcy law to the extent reasonably necessary to be expended for such child.
41. Fillin all qualified retirement deductions. The monthly total of all amounts that your employer withheld $590.00
from wages as contributions for qualified retirement plans, as specified in 11 U.S.C. § 541(b)(7) plus
all required repayments of loans from retirement plans, as specified in 11 U.S.C. § 362(b)(19). |
| 42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here .... + $9,121.04 |
| |
| 43. Deductlon for special circumstances. If special circumstances justify additional expenses and you |
have no reasonable alternative, describe the special circumstances and their expenses. You must give
your case trustee a detailed explanation of the special circumstances and documentation for the
expenses.
a - pe
Describe the special circumstances Amount of expense -
a ee oe e ee Bais
+
| Copy here |
Total $0.00 oP + $0.00
44. Total adjustments. Add lines 40 through 43. $9,711.04 Copyhere— — $9,711.04
|
45. Calculate your monthly disposable Income under § 1325(b)(2). Subtract line 44 from line 39. $421.64 |
Part 3: | Change in Income or Expenses
46. Change in income or éxpenses. If the income in Form 122C-1 or the expenses you reported in this form have changed or
are virtually certain to change after the date you filed your bankruptcy petition and during the tIme your case will be open, fill
in the information below. For example, if the wages reported increased after you filed your petition, check 122C-1 in the first
column, enter line 2 in the second column, explain why the wages increased, fill in when the increase occurred, and fill in
the amount of the increase.
Form Line Reason for change . — Dateofchange _ Increase or Amount of change
S — decrease? ads
LL) 122c-1 LL) Increase
LJ 122c-2 LJ Decrease
L) 122c-1 L) Increase
OQ) 122c-2 C) Decrease
Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 7
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

 

Debtor 1 Deon Cc Riley Case number (if known)
First Name Middle Name Last Name
Gara Sign Below

 

   

 

 

By signing hgre, under penalty of perjury you declare formation on this statement and in any attachments is true and correct.
i
i
i
e
Signature of Debtor 4 ) Signature of Debtor 2
| Date 02/21/2020 Date —
MM/DDIYYYY MMIDDINNANY |

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 8
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

B2030 (Form 2030)(12/15)

United States Bankruptcy Court

Eastern District of New York

In re
Riley, Deon CG Case No.
Debtor(s) Chapter 13

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1, Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P, 2016(b), | certify that | am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services, | have agreed to accept... .. ccc eee ee eee $2,500.00
Prior to the filing of this statement I have received ..........-.. 02005 $2,500.00
Balance Due... . ee eee $0.00

2. The source of the compensation to be paid to me was:
wi Debtor L) Other (specify)

3. The source of compensation to be paid to me is:
Mj Debtor L) Other (specify)

4, Mi | have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
of my law firm.

L) Ihave agreed to share the above-disclosed compensation with another person or persons who are not members or associales
of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5. Inreturn for the above-disclosed fee, | have agreed to render legal service for all aspects of the bankruptcy case, including:

a. Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
bankruptcy;

Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

 

CERTIFICATION

| certify that the foregoing is a campleteysthtament of any
payment to me for representation of the a s} in thig\bank
02/21/2020 h
Date Signaludeyot Mtonrey Ny. UU

Michael Thomas McNamara
Michael McNamara, Esq

410 Jericho Turnpike Suite 105
Jericho, NY 11753

Phone: (516) 900-7500

   

ement or prran ent for

 

Michael McNamara, Esq
Name of law firm

 

 

 

 
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

Bank of America
Bank of America

PO Box 15713
WilmIngton, DE 19886

JP Morgan Chase Bank
c/o Shapiro DiCaro & Barak
175 Mile Crossing Blvd
Rochester, NY 14624
Case o-2U0-/iloi-reg Vocl Filed Od/4i/20 Entered Vz/2ii20 1ficalQo

IN THE UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION

IN RE: Riley Deon C CASE NO

CHAPTER 13

VERIFICATION OF CREDITOR MATRIX

     

The above named Debtor hereby verifies that the al aq list of creditors is true and correct to the pest of his/her knowledge.

  

Date 02/21/2020 Signature

 

Deon C Riley, Debtor |
